Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-07-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Interview Summary
Examine called Applicant’s representative on 07-11-2022 to discuss rejections under 35 USC § 112.Examiner mentioned to applicant’s representative the limitation “General area ” does not map to display area, however, the claim limitation does recite “comprising  a plurality of subpixel”. Further discus possibilities to change to a label or  term that maps to display area. However, after reviewing specification by Applicant’s representative as well as by Examiner together, determined that would require re-writing of the specification to eliminate “general area”. Since  “general area” does not affect the scope of the invention, examiner and  applicant’s representative agreed to accept limitation “general area” as part of the display area. Similarly Claim limitations “the first subpixels and the second subpixels comprises: a first active layer” Examiner and applicant’s representative discussed the possibility to add instead of just “subpixel” change to subpixel circuitry. However, after reviewing specification by Applicant’s representative as well as by Examiner together, determined that would require re-writing of the specification. Examiner and  Applicant’s representative agreed to accept limitation “the first subpixels and the second subpixels comprises: a first active layer” since each subpixel consists of transistor and each transistor has an active layer. Examiner thanks Applicant’s representative for reviewing and discussing rejections under 35 USC § 112, and also agreed to amend the claims per applicant’s approval if necessary to expedite allowance of the instant application and achieve compact prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12-31-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure was reconsidered by Examiner as one of the prior art cited was not initialed. The initialed copy of the USPTO 1449 is attached. Examiner has considered all the cited prior arts on USPTO 1449 and searched them  for allowable limitation recited  below in bold underline recitation in Reason for Allowance, please see Item 9.

Response to Amendment
The response to  office action mailed on 03-10-2022;  filed on 06-07-2022 is mere request to reconsideration. However, After further consideration and search Applicant’s arguments regarding drawing and abstract are persuasive therefore objection to abstract is withdrawn. Also, The applicant arguments regarding   Claim Rejections under 35 USC § 112 are persuasive therefore the rejection under 35 USC § 112 is withdrawn.

Applicant arguments filed on 06-07-2022, under remark regarding allowable limitations “
Claims 1-16
a first gate layer disposed on the first active layer; a second gate layer disposed on the first gate layer; a second active layer disposed on the second gate layer and formed of a second material different from the first material; a third gate layer disposed on the second active layer; and a light-blocking layer disposed between the substrate and the first active layer and overlapping the second active layer in a thickness direction.
Claims 17-20
a first transistor that selectively provides an initialization voltage to a first node that is a gate electrode of the driving transistor; a second transistor that selectively connects the first node and a second node that is a drain electrode of the driving transistor; and a first capacitor connected between a driving voltage line and the first node, wherein each of the second subpixels further comprises a light-blocking layer overlapping the driving transistor, the first and second transistors, and the first capacitor in a thickness direction” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 9 and 17, does overcome the prior art rejection mailed on 03-10-2022; which puts application number 17139676 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of NA Sehwan et al. (US 20150356920 A1) does disclose or suggest “ An aspect of the invention is to provide an organic light emitting display, including: a display panel including subpixels; and a driving part for supplying a driving signal to the display panel, wherein, in a first subpixel on an (N−1)th line and including a first transistor, and a second subpixel on an Nth line and including a second transistor, which are disposed adjacent to each other, gate electrodes of the first and second transistors are connected to one scan line“; however, none of the cited or  newly searched prior arts recites or  discloses  “a first gate layer disposed on the first active layer; a second gate layer disposed on the first gate layer; a second active layer disposed on the second gate layer and formed of a second material different from the first material; a third gate layer disposed on the second active layer; and a light-blocking layer disposed between the substrate and the first active layer and overlapping the second active layer in a thickness direction”  and 
“a first transistor that selectively provides an initialization voltage to a first node that is a gate electrode of the driving transistor; a second transistor that selectively connects the first node and a second node that is a drain electrode of the driving transistor; and a first capacitor connected between a driving voltage line and the first node, wherein each of the second subpixels further comprises a light-blocking layer overlapping the driving transistor, the first and second transistors, and the first capacitor in a thickness direction”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant arguments filed on 06-07-2022 are convincing. As argued by applicant in remarks on rejection page 11, paragraph 3, pages 12, 13 last paragraphs respectively; after extensive search and further consideration, all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
Claims 1-16
a first gate layer disposed on the first active layer; a second gate layer disposed on the first gate layer; a second active layer disposed on the second gate layer and formed of a second material different from the first material; a third gate layer disposed on the second active layer; and a light-blocking layer disposed between the substrate and the first active layer and overlapping the second active layer in a thickness direction.
Claims 17-20
a first transistor that selectively provides an initialization voltage to a first node that is a gate electrode of the driving transistor; a second transistor that selectively connects the first node and a second node that is a drain electrode of the driving transistor; and a first capacitor connected between a driving voltage line and the first node, wherein each of the second subpixels further comprises a light-blocking layer overlapping the driving transistor, the first and second transistors, and the first capacitor in a thickness direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-12-2022